Citation Nr: 1234417	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, claimed as right hand injury/shrapnel wound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a December 2010 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.  Subsequently, the Board remanded the claims for further development.  As discussed below, the development requested has been completed, and the case is now appropriate for appellate review.  

In an April 2011 statement, the Veteran wrote that he wished to claim service connection for tinnitus.  The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service. 

2.  The Veteran sustained an injury (other than acoustic trauma) to the right ear in service that did not manifest in hearing loss symptoms. 

3.  Symptoms of bilateral hearing loss were not chronic in service. 

4.  Symptoms of bilateral hearing loss did not manifest to a compensable degree within one year of separation.  

5.  Symptoms of bilateral hearing loss have been continuous since service separation. 

6.  The Veteran's bilateral hearing loss is related to his active service.

7.  The Veteran did not sustain an injury or disease manifesting in right carpal tunnel syndrome in service. 
 
8.  Symptoms of right carpal tunnel syndrome were not chronic in service.

9.  Symptoms of right carpal tunnel syndrome have not been continuous since service separation.

10.  The Veteran's currently diagnosed right carpal tunnel syndrome is not related to active service.

11.  The Veteran's right carpal tunnel syndrome is not causally related to or permanently worsened by the service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  The criteria for service connection for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With regard to the hearing loss claim, given the favorable disposition herein, no discussion of VCAA compliance is necessary as no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the carpal tunnel syndrome claim, in a timely September 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA opinion with regard to the carpal tunnel syndrome claim, and the Veteran's statements.  

Subsequent to the Board's March 2011 remand, a VA opinion was obtained in April 2011 with regard to the question of whether the Veteran's right carpal tunnel syndrome is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2011 VA opinion obtained in this case is adequate as to the question of whether the Veteran's right carpal tunnel syndrome is related to active service or to the service-connected cervical spine disability.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the carpal tunnel syndrome claim has been met.  38 C.F.R. § 3.159(c)(4).  The Board also finds that the April 2011 VA opinion substantially complies with the March 2011 remand directives.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is related to acoustic trauma during active service.  Specifically, he testified at the December 2010 Board hearing that he was exposed to the noise of helicopters and weapons fire without ear protection while in Vietnam.  He stated that he was a helicopter mechanic on the ground and a door gunner when in the air.  He also avers that the hearing loss in his right ear is secondary to his service-connected right perforation of the right tympanic membrane.      

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialty was helicopter mechanic, and that he served in Vietnam from October 1969 to October 1970.  Thus, the Board finds his contentions regarding military noise exposure to be credible.

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, in addition to acoustic trauma, the Veteran sustained an injury to the right ear during active service that did not manifest in hearing loss symptoms, and that symptoms of bilateral hearing loss were not chronic during active service.  In short, service treatment records do not demonstrate bilateral hearing loss complaints, findings, diagnosis, or treatment for hearing loss. 

The evidence in this case includes an audiogram conducted at entrance into service in March 1968 that demonstrates puretone thresholds of -10, -5, 5, and -10 decibels in the right ear and 15, -5, 5, and -10 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hertz, respectively.  The examining physician did not diagnose hearing loss, nor did the Veteran make any complaints of hearing loss at the enlistment examination.  Moreover, none of the puretone thresholds were above 20 decibels.  See Hensley, 5 Vet. App. at 157.  Thus, there was no hearing loss disability "noted" at the time of enlistment, and the presumption of soundness applies.  See 38 U.S.C.A. § 1111 (2011).  

At a June 1968 flight physical, an audiogram demonstrated puretone thresholds of 10, 0, 0, 5, and 10 decibels in the right ear and 5, 5, 5, 5, and 0 decibels in the left ear at each of the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Again, none of the puretone thresholds were above 20 decibels, the Veteran did not report any hearing loss, and the examining physician did not assess any hearing loss.  

In August 1969, the Veteran reported pain in the right ear of one week's duration.  On physical examination, there was purulent material in the right ear, and the examining physician assessed probable otitis media with perforation.  The Veteran did not report any hearing loss at the time.  As mentioned above, service connection has been granted for perforation of the right tympanic membrane.  

At a December 1969 flight physical, ten months prior to separation, an audiogram demonstrated puretone thresholds of 10, 10, 10, and 20 decibels in the right ear and 5, 10, 10, and 10 decibels in the left ear at the test frequencies 500, 1000, 2000, and 4000 Hertz, respectively.  None of the puretone thresholds were above 20 decibels, the Veteran did not report any hearing loss, and the examining physician did not diagnose hearing loss.  At the October 1970 separation examination, the Veteran scored a 15 out of 15 on a whispered voice test, demonstrating normal hearing, and he wrote that his physical condition had not changed since his last physical examination.  Thus, the service treatment records do not demonstrate the presence of symptoms of hearing loss in service.               

The Board also finds that the weight of the evidence demonstrates that hearing loss did not manifest to a compensable degree within one year of service separation.  Although the Veteran avers that he has experienced symptoms of hearing loss since active service, the weight of the evidence demonstrates no hearing loss complaints or symptoms during the one year period after service, and no diagnosis or findings of hearing loss of any severity during the one year post-service presumptive period.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  The evidence shows the first assessment of bilateral hearing loss nearly forty years after service separation in 2009, with the first complaints of hearing loss made in 2006.  For these reasons, the Board finds that hearing loss, first reported in 2006, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309 (2011).

Next, the Board finds that the evidence is at least in equipoise as to whether symptoms of hearing loss have been continuous since service separation.  On service separation audiological examination, in October 1970, as discussed above, the Veteran scored a 15 out of 15 on a whispered voice test, and hearing loss was not demonstrated at separation.  In addition, there were no documented complaints of hearing loss at separation or at any time during active service.  Moreover, the post-service evidence shows no history, complaints, findings, or diagnosis of hearing loss after service separation until many years later in 2006, when the Veteran filed his claim for service connection. 

However, the Veteran has made multiple statements that he has experienced hearing loss symptoms since service separation.  In a March 2007 statement, the Veteran wrote that he received an injury to his right ear in August 1969 when he was "sandblasted" in the face and upper torso by debris flying off of an aircraft propeller.  He was told that his right eardrum had been perforated, and since that time, he suffered loss of hearing in the right ear.  He also wrote that his duties as a helicopter crew chief and door gunner exacerbated his hearing loss in both ears.  Currently, he stated that he had difficulty following others' speech and hearing what other people heard.  

A private audiogram conducted in November 2009 demonstrated puretone thresholds of 40, 25, 25, 25, and 30 decibels in the right ear and 40, 25, 30, 50, and 70 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition was at 96 percent in both ears using the Maryland CNC word list.  The audiologist assessed mild to moderate hearing loss in the right ear and moderate to severe hearing loss in the left ear.  

The Board acknowledges that the most recent audiogram of record, conducted at the April 2011 VA examination, does not demonstrate a hearing loss disability in the right ear as defined by VA regulations.  Specifically, the April 2011 audiogram revealed puretone thresholds of 15, 10, 15, 20, and 25 decibels in the right ear, with speech recognition at 96 percent.  However, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, resolving reasonable doubt in favor of the Veteran, based on the November 2009 private audiogram results, the Board finds that the Veteran has a current bilateral hearing loss "disability" under the criteria of 38 C.F.R. § 3.385.  Moreover, in light of the Veteran's service in Vietnam and his competent and credible descriptions of his in-service duties, in-service noise exposure, and report of continuous hearing loss symptoms since service separation, resolving any reasonable doubt in his favor, the Board finds that the Veteran has experienced continuous hearing loss symptoms since service separation.  

The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's bilateral hearing loss is related to his active service.  There are several medical opinions on the question of whether the Veteran's current hearing loss is related to active service.  The Veteran submitted two letters from a private audiologist in support of his claim.  In the letters, dated November 2009 and March 2011, the audiologist opines that it is more likely than not that the Veteran's hearing loss results from exposure to hazardous weapons fire and artillery noise without the benefit of ear protection during active service.  The audiologist notes that, in rendering his opinion, he reviewed military medical records brought to him by the Veteran, noting the Veteran's duties as a helicopter mechanic and door gunner and the in-service injury to the right eardrum.  The audiologist also noted that the Veteran denied any post-service noise exposure without ear protection.  

By contrast, the Veteran was afforded a VA audiological examination in May 2007.  The examiner reviewed the claims file, including service treatment records.  The Veteran reported that his hearing loss was noticeable since the early 1970s.  The examiner recorded average puretone thresholds of 0 decibels in both ears, but noted that the results of the audiogram were unreliable and unsuitable for rating purposes, and were thus not reported.  The examiner explained that, despite repeated attempts and reinstruction, the test results were not reliable as the Veteran did not appear to be putting forth a good faith effort to cooperate with the examiner.  Moreover, the examiner stated that the test results were strongly suggestive of a non-organic hearing loss.  Responses to puretones varied up to 20 decibels with repeat testing, some bone conduction thresholds were inconsistent with the best air conduction thresholds tested, and a positive Stenger was obtained for the left ear (indicating feigned hearing loss).  

The Veteran was afforded another VA examination in April 2011.  The examiner reviewed the claims file, including service treatment records, and noted the 2007 VA examination report as well as the November 2009 private audiologist's opinion.  The VA examiner concluded that she could not provide an opinion as to the etiology of the Veteran's hearing loss without resort to mere speculation.  She noted that configuration of the hearing loss in both ears was typical of noise-induced hearing loss, and that the Veteran reported significant noise exposure during service.  In addition, she noted that the Veteran reported occasional exposure to noisy areas with ear protection at his post-service job at a power-generating station for 35 years.  Further, the examiner noted that the last audiogram in service was conducted nine months prior to separation and showed normal hearing.  However, the examiner stated that the whispered voice test conducted at separation is not sensitive to high frequency hearing loss and is thus not a reliable indicator of the presence or absence of hearing loss.  She noted that the Veteran currently reported the onset of hearing loss ten to twelve years ago, but that he reported hearing loss since the 1970s at the 2007 VA examination.  In conclusion, she stated that, since there was no separation audiogram, she could not provide an opinion as to whether the Veteran's hearing loss is related to active service without resort to speculation.

In sum, there is one favorable nexus opinion of record, and no negative nexus opinions.  Neither the 2007 nor the 2011 VA examiner was able to provide a nexus opinion.  Moreover, based on the 2011 VA examiner's statement that she was unable to provide a nexus opinion due to the lack of a separation audiogram, it does not appear that further efforts to obtain a nexus opinion would be successful.  Although it is unclear whether the private audiologist had access to the Veteran's complete claims file, the audiologist's opinion includes relevant history, including a description of the Veteran's noise exposure in service and following service separation, and the audiologist stated that he did review the Veteran's service treatment records.  Further, the Veteran is competent to report the onset of hearing loss during service, as well as continuous hearing loss symptoms thereafter.  See Layno at 465.  The Board finds the Veteran to be credible in his report of continuous hearing loss symptoms since service.  Resolving reasonable doubt in the Veteran's favor, based on the Veteran's statements and the November 2009 opinion of the private audiologist, the Board further finds that the Veteran's hearing loss is related to acoustic trauma in service.    

In light of the Veteran's competent statements regarding his in-service hearing loss symptoms and continuous hearing loss symptoms since service separation, and the competent and probative private medical opinion tending to relate the currently diagnosed hearing loss to the in-service acoustic trauma, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Right Carpal Tunnel Syndrome

Next, the Veteran contends that his current carpal tunnel syndrome of the right wrist is related to active service.  Specifically, at the December 2010 Board hearing, he testified that he received a shrapnel wound to the right hand during active service, and that this injury caused his current carpal tunnel syndrome.  The Board notes that service connection has been granted for a residual scar to the right hand index finger as a result of this shrapnel injury.  Alternatively, he contends that his right carpal tunnel syndrome is related to his service-connected cervical spine disability.  The Veteran further testified that he first experienced carpal tunnel syndrome symptoms in the early 1980s.  Thus, the Board will address entitlement to service connection on both a direct and secondary basis.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting in carpal tunnel syndrome during active service, and that symptoms of carpal tunnel syndrome were not chronic during active service.  The service treatment records include the March 1968 enlistment examination report, which is negative for any report of symptoms or diagnosis of carpal tunnel syndrome.  A December 1969 flight physical examination report indicates the presence of a two centimeter scar on the right forefinger, but does not document any injury to the right wrist or neurological abnormalities.  A treatment note from March 1970 indicates that shrapnel was cut out of the Veteran's hand, consistent with the Veteran's history of his shrapnel injury (although the December 1969 examination report indicates that the injury occurred prior to March 1970).  The October 1970 separation examination report is negative for any complaints or diagnosis of carpal tunnel syndrome.  In sum, the service treatment records are negative for complaints, findings, diagnoses, or treatment of right carpal tunnel syndrome.  Therefore, the weight of the evidence is against a finding that carpal tunnel syndrome either began during active service or that symptoms of carpal tunnel syndrome were chronic during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).    

The Board next finds that the weight of the evidence demonstrates that right carpal tunnel syndrome symptoms have not been continuous since separation from active service in October 1970.  As indicated, clinical examination in October 1970 did not show any symptoms or complaints of carpal tunnel syndrome.  Following service separation in October 1970, the evidence of record shows no complaints, diagnosis, or treatment for carpal tunnel syndrome until 2007, when a VA examiner assessed right carpal tunnel syndrome.  The absence of post-service complaints, findings, diagnosis, or treatment for 37 years after service is one factor that tends to weigh against a finding of continuous carpal tunnel syndrome symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Other evidence of record showing that right carpal tunnel syndrome symptoms were not continuous since service separation includes private comprehensive physical examinations from April 1998 and March 1999 that do not indicate any complaints, symptoms, or diagnosis of carpal tunnel syndrome.  In addition, a June 2004 X-ray report indicating soft tissue swelling of the right hand with no mention of symptoms of carpal tunnel syndrome.  Moreover, and most notably, the Veteran has not contended continuous carpal tunnel syndrome symptoms since service separation.  Indeed, as noted above, he testified at the December 2010 Board hearing that his symptoms began in the early 1980s, at least ten years after service separation.           

Although the Veteran has not made any contentions of continuity of right carpal tunnel syndrome symptoms since separation from service, to the extent that his assertions made in the context of the current compensation claim can be interpreted as such, the Board finds that, while the Veteran is competent to report the onset of his carpal tunnel syndrome symptoms, any recent report of continuous carpal tunnel symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that any statements by the Veteran that tend to support the presence of continuous carpal tunnel syndrome symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous October 1970 clinical examination report indicating normal examination of the extremities and no complaints of carpal tunnel syndrome symptoms, the lack of any report of symptoms in 1998, 1999, and 2004 (as discussed above), and the lack of any documentation of complaints or treatment of carpal tunnel syndrome until 2007.    

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed right carpal tunnel syndrome is not related to his active service.  The Veteran was afforded a VA examination in April 2011, as mentioned above.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  The examiner assessed bilateral carpal tunnel syndrome, worse on the right, and opined that it was not caused by, related to, or aggravated by the shrapnel injury with a scar at the base of the right index finger.  The VA examiner reasoned that there was a wide distance separating the carpal tunnel from the base of the finger (where the scar is located), and there was no evidence of any shrapnel hitting the nerve directly, either by history or by X-ray of the hand.  Moreover, the examiner noted that the Veteran had mild symptoms of carpal tunnel syndrome in the left hand, which has no history of shrapnel injury.    

Based on this evidence, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current right carpal tunnel syndrome and military service, including no credible evidence of continuity of symptomatology of carpal tunnel syndrome symptoms following service separation.  The probative nexus opinion on file weighs against the claim.  Although the Veteran testified at the December 2010 Board hearing that a private physician had related his right carpal tunnel syndrome to his in-service shrapnel injury, no such opinion is of record.  The 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  

The Veteran is also contending that his right carpal tunnel syndrome is related to his service-connected cervical spine disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, 
(2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

Service connection was granted for cervical spine degenerative spondylosis with disc protrusion in a March 2011 rating decision.  However, the Board finds that the weight of the evidence is against a finding that the Veteran's right carpal tunnel syndrome is proximately due to or was aggravated by the service-connected cervical spine disability.  Several medical documents suggest that the Veteran has experienced paresthesias, a symptom common to carpal tunnel syndrome, in his arms and even his hands that is related to his cervical spine disability.  For instance, a November 2000 cervical spine MRI report indicates the Veteran had experienced numbness and tingling (although it does not specify the location of the symptoms).  In an April 2007 report, a private physician noted radiation of neck pain to the shoulders and down the back of the arms to the elbows, and that the Veteran reported that his hands fell asleep at night.  The doctor assessed neck pain related to cervical spondylosis and intermittent arm symptoms related to neuroforaminal stenosis.  

However, the April 2011 VA examiner distinguished the Veteran's right carpal tunnel syndrome from any arm symptoms that may be related to the service-connected cervical spine disability.  Specifically, the examiner opined that the right carpal tunnel syndrome was not related to, caused by, or aggravated by the cervical spine conditions because the pathophysiologies are completely different.  The examiner explained that carpal tunnel syndrome involves compression of the median nerve at the wrist, whereas paresthesias as a result of a cervical spine disorder involves nerve root irritation in the neck from the cervical vertebral bones.  As above, the April 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  There are no competent medical opinions of record tending to relate the right carpal tunnel syndrome to the service-connected cervical spine disability.  

Regarding the Veteran's statements as to the cause of the current carpal tunnel syndrome, the Board recognizes, as noted above, that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the cause of the Veteran's right carpal tunnel syndrome involves a complex medical etiological question because it deals with the origin and progression of the Veteran's neurological system, and disorder of such internal and complex disease process (neurological disorder) is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of right carpal tunnel syndrome that he experienced at any time, but is not competent to opine on whether there is a link between the current right carpal tunnel syndrome and any service-connected disability or event in active service, because such diagnosis and opinion on etiology requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

In this case, the record of evidence indicates that the Veteran did not incur right carpal tunnel syndrome during service, has not experienced continuous right carpal tunnel syndrome symptomatology since service, and that there is no relationship, of either causation or aggravation, between his right carpal tunnel syndrome and either active service or the service-connected cervical spine disability.  For these reasons, service connection for right carpal tunnel syndrome must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for right carpal tunnel syndrome, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for right carpal tunnel syndrome is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


